COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00318-CV


IN THE MATTER OF THE
GUARDIANSHIP OF LINDA JANE
HART


                                    ----------

           FROM PROBATE COURT NO. 1 OF TARRANT COUNTY
                  TRIAL COURT NO. 2014-GD00268-1

                                    ----------

                                   OPINION

                                    ----------

      Appellant Linda Jane Hart attempts to appeal from the order denying her

motion to recuse. We dismiss the appeal.

      The trial court appointed Hart a temporary guardian and an attorney

ad litem on June 19, 2014. After Hart contested the appointment of a temporary

guardian, the trial court extended the temporary guardian’s appointment until the
contest was decided. 1 On August 18, 2014, Hart filed a pro se motion to recuse

the statutory probate-court judge.     The judge declined to recuse himself and

referred the motion to the presiding judge of the statutory probate courts, who

forwarded the motion to the presiding judge of the administrative judicial district

to assign a judge to hear the motion.               See Tex. Gov’t Code Ann.

§ 25.00255(h)-(i) (West Supp. 2014). The presiding judge of the administrative

judicial district held a hearing and denied the motion on September 5, 2014. See

id. § 25.00255(i).    A final, appealable order has not been entered in the

underlying guardianship case. On September 26, 2014, Hart filed a notice of

appeal, attempting to attack the denial of her motion to recuse. We notified the

parties three times that we did not believe we had jurisdiction over the appeal

and warned that we would dismiss the appeal if no party responded showing

grounds to continue the appeal. See Tex. R. App. P. 42.3, 44.3. Hart responded

and again argued why the statutory probate-court judge and the presiding judge

of the administrative judicial district erred by denying the motion to recuse.

      We may immediately consider appeals from interlocutory orders if a statute

explicitly provides appellate jurisdiction. See De Ayala v. Mackie, 193 S.W.3d
575, 578 (Tex. 2006) (op. on reh’g); In re Estate of Bendtsen, 229 S.W.3d 845,

847 (Tex. App.—Dallas 2007, no pet.). It is clear that a party may appeal from

an order denying a motion to recuse a judge of a statutory probate court only

      1
      The temporary-guardian orders are the subject of a separate, pending
appeal in cause number 02-14-00260-CV.

                                          2
after final judgment has been entered. See Tex. Gov’t Code Ann. § 25.00255(j);

see also Tex. Est. Code Ann. § 32.001(c) (West 2014); Tex. R. Civ. P.

18a(j)(1)(A). Because we have no authority to address the ruling on the motion

to recuse before final judgment, we dismiss the appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a), 43.2(f); De Ayala, 193 S.W.3d at 578–79.



                                                 PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DELIVERED: March 26, 2015




                                       3